JOHNSON, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Mr. Glad : May it please the Court, this appeal is abandoned except as to entry number 22036, and is abandoned as to that entry except for item number 150 C.
I offer to stipulate that the export value during the period of exportation of this particular item for such or similar merchandise was 90 cents, less 33% per cent, net packed.
Mr. FitzGibbon : That is agreed.
Mr. Glad : I offer to stipulate that there was no higher foreign value for such or similar merchandise during the period of exportation.
Mr. FitzGibbon : That is agreed.
*616On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described on the invoice covered by entry No. 22036 as item number 150 C and that such value is 90 cents, less 33% per centum, net packed.
As to all other entries and items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.